Citation Nr: 0301479	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for post-
traumatic dysfunction of the right thumb.

2.  Entitlement to an evaluation in excess of 10 percent 
for right knee patellofemoral syndrome with degenerative 
changes.

3.  Entitlement to an evaluation in excess of 10 percent 
for left knee patellofemoral syndrome with degenerative 
changes.  

4.  Entitlement to a compensable evaluation for 
hypertension.

5.  Entitlement to an evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine.

6.  Entitlement to service connection for migraine 
headaches.

7.  Entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 4, 1983, to 
October 1, 1989.  The veteran's separation certificate 
indicates a prior period of active service consisting of 
13 years, 10 months and 28 days. 

By a decision dated in January 2000, the RO granted 
service connection for patellofemoral syndrome of both 
knees and assigned a 10 percent disability evaluation.  
The RO also denied service connection for headaches and 
gastrointestinal disability.  By a May 2000 rating 
decision, the RO assigned a separate 10 percent disability 
rating for each knee.  The RO also granted service 
connection for hypertension and a right thumb disability, 
and evaluated each as noncompensably disabling.  In 
addition, the RO granted service connection for 
degenerative joint disease of the cervical spine and 
assigned a 10 percent disability rating.  

In May 2001 the Board remanded this matter for further 
development consisting primarily of providing additional 
VA examinations.  At the time of the remand the issues of 
higher evaluations for the cervical spine disability and 
hypertension were not on appeal before the Board.  In 
addition to ordering VA examinations and attempts to 
obtain additional evidence, the remand ordered the 
issuance of a statement of the case (SOC) as to the claims 
for higher evaluations for the cervical spine disability 
and hypertension.  A timely appeal of these evaluations 
was subsequently filed.  

The Board finds that the remand order was satisfied to the 
extent possible.  In this regard, the Board notes that no 
VA examinations were accomplished.  While the RO scheduled 
examinations for December 13, 2001, the veteran failed to 
report as scheduled.  In a VA Form 9, dated in July 2002, 
the veteran asked the RO to reschedule the examinations 
because he claimed that he had not received the 
notification to report.  No further explanation was 
provided on this point.  In this regard, the Board 
presumes regularity in notifying the veteran of the date 
and time of the VA examination.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Consequently, the Board presumes 
that VA properly sent the veteran notification to the most 
recent address then on file.  The claims file suggests 
that the same address was being used to mail documents to 
the veteran from April 2001 through June 2002.  The file 
contains no evidence of returned mail from this address 
(but it does contain returned mail from an earlier 
address).  Given that the veteran received a June 2002 
supplemental statement of the case (SSOC) which was mailed 
to the same address, there is no indication that the VA 
examination notification was sent to the wrong address.  
Consequently, the veteran's assertion, standing alone, 
that he did not receive the notification to report, does 
not amount to good cause for his failure to report.  See 
38 C.F.R. § 3.655 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection 
(so-called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice 
of disagreement expressing dissatisfaction with original 
awards, the Board has characterized the rating issues on 
appeal as claims for higher initial awards, not as claims 
for increased ratings.  Such a distinction matters in a 
case such as the veteran's where the claimant failed to 
report for a scheduled examination.  When a claimant fails 
to report for an examination scheduled in conjunction with 
an original compensation claim, and the examination was 
required to establish entitlement to the benefit claimed, 
the decision on the claim must be based on the evidence of 
record.  38 C.F.R. § 3.655(b)(2002).  For the reasons set 
forth in the Board's remand of this case, examinations 
were required to determine whether service connection was 
warranted for gastrointestinal disability and whether 
higher ratings were warranted for thumb and knee 
disabilities.  As such, the Board must proceed to 
adjudicate the appeal of these issues based on the 
evidence of record.  Id.  


FINDINGS OF FACT

1.  The right thumb disability is manifested by deformity 
of the metacarpal phalangeal joint, but without ankylosis 
or objective evidence of functional loss.  

2.  The right and left knee service-connected disabilities 
are manifested by subjective reports of swelling, popping, 
pain, and stiffness, and objective evidence of limited 
flexion to 5 degrees, and limited extension to 100 degrees 
with pain, but there is no instability or subluxation.

3.  The veteran's systolic blood pressure readings are not 
predominantly 160 mm or greater, and diastolic blood 
pressure readings are not predominantly 100 mm or greater.  
The veteran has not had a history of diastolic readings 
predominantly 100 mm or more.

4.  The cervical spine disability is manifested by 
subjective complaints of periodic stiffness, pain, and 
difficulty turning the head, but there is no objective 
evidence of limited motion, neurological symptoms, muscle 
spasm, or incapacitating episodes.  

5.  The veteran's migraine headaches began during service.  

6.  The veteran's gastrointestinal problems are not 
attributable to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the right 
thumb disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.71a, Diagnostic 
Code 5224 (2002); 67 Fed. Reg. 48784-48787 (July 26, 2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5224 and 5228).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral syndrome with degenerative 
changes have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.655, 4.7, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral syndrome with degenerative 
changes have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.655, 4.7, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2002).

4.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2002).

5.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54345-54349 (August 26, 2002).  

6.  The veteran's migraine headache disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

7.  The veteran does not have a gastrointestinal disorder 
resulting from a disease or injury incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluations

Disability evaluations are determined by the application 
of a schedule of ratings, which is, in turn, based on the 
average impairment of earning capacity caused by a given 
disability.  See 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be 
considered.  See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

As previously noted, since this appeal originated from the 
veteran's disagreement with the original awards of 
ratings, the severity of the disabilities is to be 
considered during the entire period from the date that 
service connection was made effective-in this case 
September 24, 1999.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

A.  Thumb Disability

The evidence of record relating to the veteran's right 
thumb disability consists of the report from a March 2000 
VA examination.  The veteran indicated that he dislocated 
his right thumb playing soccer while he was in the service 
and has had problems using his thumb since that time.  
Examination revealed a deformity of the metacarpal 
phalangeal joint of the right thumb.  The examiner 
diagnosed post-traumatic dysfunction of the right thumb.  

As noted above, the RO evaluated the veteran's right thumb 
disability as noncompensably disabling under Diagnostic 
Code 5224.  Diagnostic Code 5224 provides for a 10 percent 
evaluation where there is favorable ankylosis of the thumb 
and a 20 percent evaluation where there is unfavorable 
ankylosis of the thumb.  Favorable ankylosis is found 
where there is limited motion permitting flexion of the 
tip of the finger to within 2 inches of the transverse 
fold of the palm.  38 C.F.R. § 4.71a (2002).  Limitation 
of motion of less than 1 inch is not considered disabling.  
Id.  Limited motion such that flexion can not be performed 
to within 2 inches of the transverse fold of the palm is 
treated as unfavorable ankylosis.  Id.  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  67 Fed. Reg. 48784-48787 (July 26, 
2002)(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224 and 5228).
As such, the Board must determine whether the amended 
version is more favorable to the veteran.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Even if the Board finds the 
amended version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  In this case, VA must 
consider the claim pursuant to the former criteria during 
the course of the entire appeal, and since August 26, 2002 
under the amended criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The amended provisions add a note after Diagnostic Code 
5224 to the effect that consideration must be given to 
whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The amendments also add 
Diagnostic Code 5228, which provides criteria for 
evaluating limitation of motion in the thumb.  Thereunder, 
where there is a gap of less than one inch between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a noncompensable rating is assigned.  
Where that gap is one to two inches a 10 percent rating is 
assigned.  Where that gap is more than two inches a 20 
percent rating is assigned.  

The veteran contends that actual loss of function in the 
thumb was not considered in the present evaluation.  He 
indicates that there is considerable loss of function of 
the dominant hand due to the dysfunction and the loss of 
motion in the joint.  The veteran also reports that he 
suffers from pain in the joint.  

At the outset, the Board finds that the same result is 
achieved regardless of the application of the new or old 
diagnostic criteria.  Under the old diagnostic criteria 
(pre-August 26, 2002) the manifestations of the veteran's 
service-connected right thumb disability do not more 
nearly approximate the criteria for a compensable rating.  
In this regard, the evidence does not include a diagnosis 
of ankylosis or objective evidence of any limitation of 
motion in the right thumb or hand.  Rather, the diagnosis 
is of post-traumatic dysfunction of the right thumb.  On 
this record, in the absence of medical evidence showing 
actual functional loss amounting to that contemplated by 
the Diagnostic Criteria, the Board cannot find that a 
compensable evaluation is warranted under the old version 
of Diagnostic Code 5224.  

Similarly, a compensable evaluation is not warranted under 
the newly amended criteria because the veteran's right 
thumb disability does not more nearly approximate a 
compensable rating under the newly promulgated Diagnostic 
Codes 5224 and 5228 (effective August 26, 2002).  In this 
regard, while the Board acknowledges that the veteran 
reports that he has lost the majority of the function in 
his thumb, again, in the absence of objective evidence 
suggesting limitation of motion (or functional loss 
amounting thereto) equivalent to a gap of one to two 
inches between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers, the disability 
does not more nearly fit within the criteria for a 
compensable evaluation.  Furthermore, while the veteran 
reports that the thumb disability results in considerable 
disability of the hand, difficulty in such functional 
tasks as writing, gripping, holding, lifting or carrying 
is not suggested.  Consequently, the Board is of the view 
that a compensable evaluation under the newly amended 
Diagnostic Code 5224 or Diagnostic Code 5228 is not 
warranted. 

B.  Knee Disabilities

The evidence of record pertaining to the knee disabilities 
includes the translation of private medical records from 
Germany.  The translations reflect a diagnosis rendered in 
October 1998 of an area of a detached cartilage, 
chondromalacia, concomitant synovitis and Baker Cyst of 
the left knee.  The prescribed therapy was arthroscopic 
surgery.  In the report of the March 2000 VA examination a 
history is reported of gradually increasing pain and 
stiffness of the knees since injury in the service.  The 
knees swell and pop on motion and the veteran reports 
being told that the cartilage is worn out.  He related 
having arthroscopic surgery on the right knee in 1999.  
Range of motion studies revealed that both knees extended 
to 5 degrees and flexed to 100 degrees with pain and 
crepitus.  The diagnosis was degenerative joint disease of 
both knees confirmed by x-ray.  

The knee disabilities have each been evaluated as 10 
percent disabling.  Language from the January 2000 rating 
action in which the 10 percent evaluation was initially 
assigned reflects that the evaluations were based on pain.  
The rating decision cites language from Diagnostic Code 
5003 for arthritis.  The May 2000 decision also explains 
the evaluation as compensating for pain.  Because the 
Board views the evaluation to be based on arthritis of the 
knees, evaluation under the Diagnostic Codes for arthritis 
is addressed first below.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The Diagnostic Codes for limitation of motion of the knee 
are 5260 and 5261.  Under Diagnostic Code 5260, a zero 
percent rating is assigned when flexion of the leg is 
limited to 60 degrees; a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees; a 20 
percent rating may be assigned when flexion is limited to 
30 degrees; and a 30 percent rating may be assigned when 
flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a zero percent rating is 
assigned when extension of the leg is limited to 5 
degrees; a 10 percent evaluation is warranted when 
extension is limited to 10 degrees; a 20 percent 
evaluation is for application when extension is limited to 
15 degrees; a 30 percent evaluation is warranted when 
extension is limited to 20 degrees; a 40 percent 
evaluation is for application when extension is limited to 
30 degrees; and a 50 percent evaluation may be granted for 
extension of the leg that is limited to 45 degrees.

In this case, the knee disabilities do not more nearly 
approximate the higher 20 percent evaluation.  To warrant 
that evaluation, evidence showing limitation of extension 
of at least 15 degrees or limitation of flexion of at 
least 30 degrees would need to be present.  Here, the 
evidence reflecting limitation in extension to 5 degrees 
and limitation in flexion to 100 degrees, does not 
approach the levels contemplated for assignment of the 
higher evaluation.  While the Board is cognizant of the VA 
examiner's report of pain during flexion, there is no 
suggestion that the pain results in functional loss 
equivalent to a limitation to 30 degrees in flexion.  As a 
result, the Board finds a higher evaluation not warranted.  

The Board has considered whether a higher evaluation is 
available under other Diagnostic Codes, but finds it is 
not.  Because there is no evidence of ankylosis, removal 
of semilunar cartilage, nonunion or malunion of the tibia, 
or genu recurvatum, a higher evaluation under Diagnostic 
Codes 5256, 5257, 5259, 5262 and 5263 is not available.  
Further, in the absence of evidence of a present 
dislocated cartilage with effusion, a higher evaluation 
under Diagnostic Code 5258 is not available.  Finally, as 
to Diagnostic Code 5257, a higher evaluation is not 
available thereunder unless there is evidence of more than 
slight instability or subluxation of the knees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  Except for the 
veteran's proffer that he is now experiencing moderate or 
greater instability in both knees (VA Form 9, dated in 
June 2002), there is no evidence of knee instability or 
subluxation.  To the contrary, absent from the VA 
examination report is a diagnosis or notation of any 
instability or subluxation.  While the Board notes that 
the evaluation of his knee disabilities has not been based 
on instability, given that there is no objective evidence 
of that manifestation, evaluation is not warranted on that 
basis.  

The veteran contends that the arthritis in the knees 
should be separately rated from the underlying disability.  
Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability, (See, 38 C.F.R. § 4.14 
(2002); VAOPGCPREC 9-98; VAOPGCPREC 23-97; Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994)).  In this case, 
because instability or subluxation has not been 
objectively shown, a rating separate from the 10 percent 
ratings for arthritis and limited motion is not warranted.  
The claims for higher ratings is denied.

C.  Hypertension

In the May 2000 rating decision the RO granted service 
connection for hypertension and evaluated the disability 
as noncompensably disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.104.  That provision allows for a 10 percent 
evaluation for hypertensive vascular disease (hypertension 
and isolated systolic hypertension) where the diastolic 
pressure is predominantly 100 or more, or where the 
systolic pressure is predominantly 160 or more.  The 
minimum evaluation is also warranted for an individual 
with a history of diastolic pressure of predominantly 100 
or more who requires continuous medication for control.  A 
20 percent evaluation requires a diastolic pressure of 
predominantly 110 or more, or a systolic pressure of 
predominantly 200 or more.

The evidence of record includes what purports to be blood 
pressure readings taken around November 1997.  These were 
included among the private medical records from Germany, 
which were submitted by the veteran.  The record reflects 
blood pressure readings taken during a 14-minute ergometry 
test.  At rest, the veteran had a systolic pressure of 120 
and a diastolic pressure of 80.  After two minutes, the 
systolic pressure was at 150 and the diastolic was 70.  
After 4 minutes, the systolic pressure remained at 150 and 
the diastolic increased to 80.  After 6 minutes, the 
systolic pressure increased to 180, but the diastolic 
remained at 80.  After 8 minutes, the systolic pressure 
increased to 190 and the diastolic to 90.  After 10 
minutes, the systolic pressure was at 200 and the 
diastolic at 90.  At the 12-minute mark the systolic 
pressure was at 210 and the diastolic at 70.  When the 
test concluded the systolic pressure returned to 150 and 
the diastolic to 75.  A private medical record dated in 
December 1997 shows systolic pressure at 140 and diastolic 
pressure at 80.  

According to the March 2000 VA examination report, the 
veteran's blood pressure readings were a systolic of 152 
and diastolic of 84.  In a VA Form 9 dated in July 2000, 
the veteran reports suffering from this condition to a 
point that it has required medication to control and still 
needs medication to control.  He states that he has not 
been able to acquire the medication.  

The Board finds that the veteran's hypertension disability 
does not more nearly approximate the criteria for a 
compensable rating.  The evidence does not show a systolic 
pressure predominantly 160 or more, or a diastolic 
pressure predominantly 100 or more.  Furthermore, while 
the veteran states that his condition requires continuous 
medication, there is no medical evidence supporting a 
present requirement for continuous medication to control 
this condition.  The preponderance of the evidence is 
against the claim.

D.  Cervical Spine

The report of the March 2000 VA examination notes a 
history of problems with the back beginning with falling 
off a truck while laying cable during service.  
Subsequently, the veteran's back continued to get worse.  
It gets stiff and painful at times, especially after 
activity.  He experiences difficulty turning his head at 
times.  Examination revealed a normal range of motion in 
the cervical spine.  The examiner diagnosed degenerative 
joint disease of the cervical spine confirmed by x-ray.  
In the VA Form 9, dated in July 2000, the veteran relates 
that he suffers pain regularly and has periods of 
exacerbation that result in complete inability to move the 
head during flare-ups.  

In the May 2000 rating action the RO granted service 
connection of degenerative joint disease of the cervical 
spine and assigned a disability rating of 10 percent under 
Diagnostic Code 5293.  At that time, Diagnostic Code 5293 
provided for a 10 percent evaluation for mild 
intervertebral disc syndrome, a 20 percent rating for 
moderate intervertebral disc syndrome with recurring 
attacks, and a 40 percent rating for severe intervertebral 
syndrome with recurring attacks, intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

During the pendency of the appeal, Diagnostic Code 5293 
was amended and the amendments made effective September 
23, 2002.  67 Fed. Reg. 54345-54349 (August 22, 2002)(to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  
As related above in connection with the amended 
regulations evaluating thumb disabilities, in these 
situations the Board must determine whether the amended 
version is more favorable to the veteran.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Even if the Board finds the 
amended version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  In this case, VA must 
consider the claim pursuant to the former criteria during 
the course of the entire appeal, and after September 23, 
2002 under the amended criteria, applying whichever is 
more favorable to the veteran.  See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

As amended, Diagnostic Code 5293 provides for a 10 percent 
rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent rating is warranted where there are 
incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.  A 40 percent rating is warranted where the 
incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.  A 60 percent rating is warranted where the 
incapacitating episodes have a total duration of at least 
six weeks during the past 12 months.  The new provision 
notes that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Additionally, the newly amended 
regulation provides for an evaluation either on the total 
duration of incapacitating episodes over the past 12 
months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The Board finds that adjudication under either version of 
Diagnostic Code 5293 yields the same result.  Thus, one is 
not more favorable to the veteran than the other.  In this 
regard, the Board finds that an evaluation in excess of 10 
percent under the old criteria is not warranted because 
the veteran's disability does not more nearly approximate 
the criteria for the higher rating.  Specifically, while 
the veteran states that he experiences flare-ups during 
which he cannot move his head, the objective evidence of 
record does not support this contention.  On examination 
the veteran was found to have a normal range of motion.  
Pain was not indicated.  Furthermore, the history provided 
at the time of that examination was of pain and stiffness 
at times and problems turning the head at times.  

Similarly, the Board finds that under the newly amended 
Diagnostic Code 5293, a higher evaluation is not 
warranted.  In reaching this conclusion, the Board notes 
that the evidence does not suggest that the veteran 
experiences incapacitating episodes related to his 
cervical spine disability.  Given this, and in the absence 
of any suggestion that there are neurological problems 
associated with this disability, a higher evaluation under 
Diagnostic Code 5293 as newly amended is not appropriate.  
Moreover, since there is no evidence of vertebral 
fracture, limitation of motion, or ankylosis, a higher 
evaluation is not available under any other Diagnostic 
Code.  Although the veteran has reported pain that is so 
bad at times he can not move his head, in order to grant a 
higher rating on this basis the pain must be supported by 
adequate pathology and supported by the behavior of the 
claimant.  38 C.F.R. § 4.40 (2002).  As noted above, there 
is no indication in the objective findings that the 
veteran indeed experiences such problems.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claim.  

II.  Service Connection

Service connection is warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting service, 
was aggravated by it.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b). 

A.  Headaches

The veteran's service medical records are replete with 
notes of treatment for headaches spanning some 15 years of 
the veteran's active service.  By way of example, a 
January 1974 treatment record shows treatment for 
complaints of a severe headache lasting four hours.  A 
history of headaches since age eight was noted.  The 
impression was that of classic tension headaches.  A 
December 1975 neurological examination was unremarkable.  
In a November 1976 treatment record his problem was 
assessed as probable tension headaches.  In 1977 the 
veteran was treated for headaches which were noted to be 
vascular headaches; most likely a migraine variant.  In 
1979 he was treated for complaints of migraine headaches.  
In 1987 the veteran was treated for complaints of bad 
headaches with nausea and an onset over two days earlier.  
A treatment record from 1988 shows a history of migraines 
every 8 months with pain on the left side and some blurry 
vision.  The assessment was migraine.  The veteran 
reported frequent or severe headaches during a September 
1972 service examination.  The clinical evaluation 
conducted on retirement in August 1989 noted no 
abnormalities related to the head and no neurologic 
abnormalities.  The report of medical history accomplished 
at that same time recorded frequent or severe headaches 
described as migraines.

A letter dated in October 2002 from D.G., M.D., reports 
treatment provided between 1993 and 1999 for migraine 
headaches.  The report of the VA examination conducted in 
March 2000 notes no abnormalities of the head and face and 
no neurological abnormalities.  

The Board finds that, with resolution of reasonable doubt 
in the veteran's favor, service connection for migraine 
headaches is warranted.  Regarding this conclusion, the 
Board views the September 1972 notation regarding a 
history of tension headaches as insufficient to overcome 
the presumption of soundness.  Furthermore, the evidence 
including the veteran's reports during service of a 
history of headaches since the age of eight, does not rise 
to the level of clear and unmistakable evidence sufficient 
to overcome that presumption.  Consequently, the Board 
presumes the veteran to have been sound upon entry into 
the service.  Given the steady stream of complaints, 
treatment, and diagnoses related to headaches (eventually 
diagnosed during service as migraine headaches) nearly 
spanning the veteran's entire military career, the Board 
is persuaded that the veteran's migraine headache disorder 
was of a chronic nature.  Further supporting this 
conclusion is the continuation of the veteran's treatment 
for migraine headaches after service beginning in 1993.  
The veteran's complaints with respect to migraine 
headaches continue through 2002.  The Board finds that the 
veteran's present migraine headache disorder began during 
military service.  Despite the suggestion that a headache 
disorder pre-existed the veteran's military service, it 
appears that a migraine headache disorder was not 
identified until after the veteran had served for a time 
on active duty.  Consequently, a grant of service 
connection for migraine headaches is warranted.

B.  Gastrointestinal Disorder

Service medical records show treatment for abdominal pain 
in October 1972, which was assessed to be viral 
gastroenteritis.  He was treated in September 1974 for 
stomach pain and nausea, and in March 1980 for abdominal 
pain diagnosed as possible gastroenteritis of the large 
and small intestine.  A chronically upset stomach followed 
by return of headaches was noted in May 1977.  Treatment 
was also provided for epigastric discomfort in November 
1979.  A proctosigmoidoscopy was performed in March 1987 
and found to be within normal limits.  A periodic physical 
examination conducted in July 1987 noted no hernia as to 
the abdomen and viscera.  The report of history taken as 
part of the August 1989 retirement examination noted a 
history of frequent indigestion and stomach, liver, or 
intestinal trouble.  The examination conducted at that 
time was unremarkable in this regard.  After service, the 
veteran was diagnosed with a circulatory collapse due to 
acute gastroenteritis, fat absorption disturbance in 
August 1998.  Private treatment records record a history 
of treatment for gastric problems beginning in August 
1994.  In May 1997, after conducting a gastroendoscopy, 
the veteran was diagnosed with acute sigmoidoscopic 
diverticulosis.  In April 1998 the veteran was diagnosed 
with acute diverticulosis of the sigmoid colon.  A 
colonoscopy performed a month later revealed a few 
diverticuli, but was otherwise unremarkable.  The report 
of the VA examination conducted in March 2000 shows a 
diagnosis for gastroesophageal reflux disease.  

The Board finds that service connection is not warranted.  
While the veteran was treated for abdominal pain during 
service, there is no indication that the stomach problems 
experienced in service were of a chronic nature.  In fact, 
a proctosigmoidoscopy performed in 1987 was within normal 
limits and the clinical evaluation conducted at separation 
revealed a normal abdomen and viscera.  Moreover because 
the evidence does not show treatment for or diagnosis of 
diverticulosis after service until May 1997, with a 
history of treatment for gastric problems beginning five 
years after service, continuity of symptomatology related 
to diverticulosis or esophageal reflux is not shown.  
Additionally, there is no medical evidence of a connection 
between the stomach problems experienced during service 
and the veteran's present gastrointestinal problems.  
Simply put, the evidence does not suggest a causal 
connection exists between the veteran's stomach problems 
during service and his present gastrointestinal problems 
(most recently diagnosed as diverticulosis).  The 
preponderance of the evidence is against the claim.  (As 
with the knee and thumb rating issues, it would have been 
helpful if additional medical evidence had been obtained.  
Nevertheless, because of the veteran's failure to report 
for scheduled VA examinations, the Board is constrained in 
its analysis.  It must consider the claim on the evidence 
already of record.  38 C.F.R. § 3.655.)

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
and the implementing regulations.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete, he 
was notified of the evidence needed to substantiate the 
claims by a letter dated in June 2001.  This letter 
indicated the evidence that the veteran needed to submit 
in order to substantiate the claims, as well as whether 
the VA or the veteran was responsible for obtaining the 
evidence.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, the May and July 2000 
SOC and the SSOC advised the veteran of what was needed to 
establish higher evaluations.  By letter dated in October 
2002, the Board notified the veteran of the requirements 
to establish a higher evaluation under newly promulgated 
Diagnostic Codes applicable to the claims.  By letter 
dated in October 2002 the Board also notified the veteran 
of the requirements under 38 C.F.R. § 3.655.  The June 
2001 letter, as well as, the Board's May 2001 remand 
notified the veteran of the new obligations under VCAA and 
its implementing regulations.  No additional notice is 
required.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have 
been satisfied.  On this point, the Board acknowledges 
that during the VA examination the veteran reported having 
right knee surgery in 1999 and that there are no medical 
records of this event in the claims file.  Nevertheless, 
the veteran was given the opportunity to provide 
additional evidence, and the Board is constrained by 
38 C.F.R. § 3.655 to rate this disability on the evidence 
of record.  Consequently, VA's duty to assist the veteran 
has been satisfied.  Also, it should be noted that the 
veteran was given opportunity to provide good cause for 
his failure to appear and to present additional evidence 
when the Board mailed the October 2002 letters.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d) (2002)).  On the matter of VA's 
obligation to provide the veteran a VA examination, the 
Board finds this obligation to have been satisfied.  An 
examination was provided in March 2000.  The Board sought 
to have additional examinations provided, through its May 
2001 remand.  The veteran did not report for the 
examinations as scheduled.  As noted above, good cause for 
the failure to report has not been shown.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical evidence on the hypertension 
and cervical spine claims, the Board notes that such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2002).  In this case, an 
examination was previously conducted that made specific 
findings sufficient to rate each disability.  
Consequently, given the standard of the new regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.  Further development of this appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided). 


ORDER

A compensable evaluation for a right thumb disability is 
denied.

An evaluation in excess of 10 percent for right knee 
patellofemoral syndrome with degenerative changes is 
denied.

An evaluation in excess of 10 percent for left knee 
patellofemoral syndrome with degenerative changes is 
denied.

A compensable evaluation for hypertension is denied.

An evaluation in excess of 10 percent for degenerative 
joint disease of the cervical spine is denied.

Service connection for migraine headaches is granted.

Service connection for a gastrointestinal disability is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

